Citation Nr: 1201195	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-34 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for rhabdomyolysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from September 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board in an October 2008 VA Form 9.  A hearing was scheduled for November 18, 2009 before a member of the Board sitting at the RO in St. Petersburg.  The Veteran failed to attend the hearing.  When a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2011).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.


FINDING OF FACT

Since the award of service connection, the Veteran's rhabdomyolysis has not resulted in renal dysfunction or any other compensable symptomatology.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected rhabdomyolysis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7541 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the issue of entitlement to an initial compensable evaluation for rhabdomyolysis has been accomplished.  Through an October 2007 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's underlying claim of service connection.  That letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also finds that the October 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Additionally, the RO sent the Veteran a letter in April 2008 informing him that the evidence should show that his service-connected disability has gotten worse.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Tampa, Florida.  Additionally, in January 2008, the Veteran was provided VA examinations in connection with his claim, the reports of which are of record.  The reports contain sufficient evidence by which to evaluate the Veteran's rhabdomyolysis in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that his service-connected rhabdomyolysis has been more disabling than initially rated.  He contends that a compensable rating is warranted.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date for the award of service connection for rhabdomyolysis is July 30, 2007.

Rhabdomyolysis is the disintegration or dissolution of muscle, associated with excretion of myoglobin in the urine.  Dorland's Illustrated Medical Dictionary 1626 (30th ed. 2003).

Since the award of service connection, the Veteran's rhabdomyolysis has been evaluated as noncompensably (zero percent) disabling under hyphenated Diagnostic Code 7599-7541 as analogous to "renal involvement in diabetes mellitus, sickle cell anemia, systemic lupus erythematosus, vasculitis, or other systemic disease processes."  Under that diagnostic code, the disability is rated as renal dysfunction.  See 38 C.F.R. § 4.115b (Diagnostic Code 7541) (2011).

In cases of renal dysfunction, a noncompensable rating is warranted for albumin and casts with history of acute nephritis; or hypertension noncompensable under Diagnostic Code 7101.  A 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is in order for constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2011). 

In January 2008, the Veteran underwent VA genitourinary examination in connection with the claim to assess any renal insufficiency.  The examiner reviewed the claims file, examined the Veteran, and conducted clinical laboratory testing.  It was noted that the Veteran had a history of two instances of idiopathic rhabdomyolysis during military service but that he had never been diagnosed with renal damage.  The examiner noted that there was no associated malignancy, lethargy, weakness, anorexia, weight loss or gain, urinary frequency, urinary hesitancy, dysuria, urinary incontinence, urinary tract surgery, urinary tract infections, renal colic, bladder stones, acute nephritis, hospitalization, catheterization, urinary dilation, urinary drainage procedure, diet therapy, erectile dysfunction, or dialysis. Examination showed no edema or abnormalities to sensation or reflexes.  Genital examination was normal.  Blood and urine testing were both within normal limits, including BUN and creatinine levels.  The examiner provided a diagnosis of normal renal function with no evidence of nephritis.

Based on the evidence from the January 2008 VA genitourinary examination, an initial compensable rating for rhabdomyolysis is not warranted.  The examiner characterized the Veteran's renal condition as normal renal function.  None of the symptoms or laboratory results set forth in the rating criteria for evaluating renal dysfunction was evident.  Moreover, there was no indication that the Veteran has hypertension.  Thus, a compensable rating is not warranted for rhabdomyolysis when rated as renal dysfunction.  See 38 C.F.R. §§ 4.115a, 4.115b.

In addition, no other potentially relevant diagnostic code for evaluating the genitourinary system is applicable in this case.  Rating the condition as renal dysfunction appears to be the most appropriately analogous manner in which to evaluate the Veteran's rhabdomyolysis.  The January 2008 VA genitourinary examination did not show that there was any associated voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infection.  Therefore, a higher rating would not be warranted by evaluating the condition under a different type of genitourinary dysfunction.  See 38 C.F.R. § 4.115a.

In January 2008, the Veteran also underwent a VA muscles examination in connection with the claim.  The examiner reviewed the claims file and examined the Veteran.  It was noted that the Veteran had been treated for rhabdomyolysis in 2001 and 2003 during service.  The examiner noted that there was no associated muscle injury, flare-ups, pain, tumors, or malignant neoplasms.  Examination showed no scars, bone damage, nerve damage, muscle herniation, loss of muscle function, or joint involvement.  Muscle strength was normal.  The examiner provided a diagnosis of idiopathic rhabdomyolysis.

Based on the evidence from the January 2008 VA muscles examination, an initial compensable rating for rhabdomyolysis is not warranted.  No associated symptoms were documented.  The rating schedule provides for the evaluation of the musculoskeletal system and for muscle injuries.  See 38 C.F.R. §§ 4.71a, 4.73 (2011).  However, without any identifiable symptoms or region of the body that may be affected, none of the diagnostic codes pertaining to the musculoskeletal system or muscle injuries is applicable in this case.

Treatment records from the Tampa VAMC show that the Veteran was treated on multiple instances in 2008 for complaints of right ankle pain and swelling, bilateral leg pain and cramps, knee pain, and low back pain.  The pain occurred primarily after playing basketball.  The Veteran reported having a history of rhabdomyolysis and it was noted by the treatment providers.  However, no assessment of rhabdomyolysis was made and the symptoms were not attributed to the condition.  In June 2008, a urinalysis was taken and it was within normal limits.  The urine myoglobin was expressly negative.  Thus, the VA treatment records do not contain evidence by which to assign a compensable rating for rhabdomyolysis.

In consideration of the evidence of record, the Board finds that, since the award of service connection, the Veteran's rhabdomyolysis has not resulted in renal dysfunction or any other compensable symptomatology.  In view of this finding, the Board concludes that the criteria for an initial compensable rating for service-connected rhabdomyolysis have not been met.  Therefore, a compensable rating is not warranted for rhabdomyolysis at any point during the rating period on appeal.  See Fenderson, 12 Vet. App. at 126.  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's rhabdomyolysis has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms, or lack or symptoms, of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claim for an initial compensable rating for rhabdomyolysis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

An initial compensable evaluation for rhabdomyolysis is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


